Citation Nr: 1544273	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his spouse appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in February 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Thereafter, in March 2013, the Board remanded the Veteran's claim for additional development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDING OF FACT

The Veteran's service-connected disabilities do not cause him to be unable to secure or follow a substantially gainful occupation either individually or aggregately.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The notice provided does not need to be veteran specific.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277, 1277 (Fed. Cir. 2009) ("Vazquez-Flores II").

In this case, notice was sent to the Veteran in November 2009, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The Board finds, therefore, that adequate notice was provided to the Veteran.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  Neither the Veteran nor his representative has contended otherwise.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in November 2009, December 2009, May 2013, June 2013, and June 2015.  An additional medical opinion was also obtained in July 2013.  Other examinations of record not directly related to the present TDIU claim but instructive were given in May 2009, December 2010 and July 2014.  Significantly, the Board observes that he does not report that any of his service-connected disabilities have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 


II.  Analysis

The Veteran seeks a TDIU on the basis that he is unemployable due to his service-connected disabilities, specifically his posttraumatic stress disorder (PTSD) and shoulder disabilities (see VA Form 21-8940 received October 22, 2009).  At the February 2013 Board hearing, the Veteran also contended that his service-connected degenerative joint disease of the bilateral ankles and heart disease also contribute to his unemployability.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the claimant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for the following disabilities:  (1) chronic acquired psychiatric disorder to include PTSD with depressive disorder and bereavement, evaluated as 50 percent disabling; (2) ischemic heart disease, evaluated as 30 percent disabling; (3) diabetes mellitus, type II, evaluated as 20 percent disabling; (4) degenerative joint disease of the right ankle, evaluated as 10 percent disabling; (5) degenerative joint disease of the left ankle, evaluated as 10 percent disabling; (6) tinnitus, evaluated as 10 percent disabling; and (7) residuals of shell fragment wounds, right shoulder and axillary region with retained foreign body, evaluated as 0 percent disabling.  Effective May 22, 2009, the Veteran's combined disability rating is 80 percent.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  

For a claimant to prevail on a claim for a TDIU, the record must reflect some factor that takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are the claimant's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

After considering all the relevant evidence, the Board concludes that the overwhelming evidence weighs against the Veteran's contention that he is unemployable due to his service-connected disabilities.

In the present case, the evidence shows the Veteran has a high school diploma but no subsequent education or training although there appears to be some inconsistent evidence on that.  An occupational history shown in a VA mental health treatment note dated March 10, 2010, shows the Veteran reported completing some technical training in truck and automotive repair; however, other records show him reporting no additional training and, at the Board hearing in February 2013, the Veteran testified he only had on-the-job training.  

Occupationally, the Veteran has given a history of being in the service until 1975 and then working as a mechanic and as a laborer thereafter.  Specifically, he reported the following at a May 2009 PTSD VA examination:  "[I]n about 1975 ... he was general labor, worked there 5-6 years and left because of a lay-off.  He then worked as a mechanic in the gas fields ... for several years; left for a better job as a mechanic ... working on trucks.  He was in that job about 10 years and left for a better job ... as a mechanic.  He has been in that job from 1992 to present."  The evidence shows that the Veteran retired from his last job on October 16, 2009.  The Veteran has denied being fired from a job because of any service-connected disability, although there is some evidence showing he reported receiving "verbal scoldings" and "letters of counsel" because of his temper and attitude stemming from his PTSD symptoms.  See buddy/lay statement from J.H., LCSW, received December 28, 2010.

Acquired Psychiatric Disorder 

The Veteran is currently service-connected for an acquired psychiatric disorder to include PTSD with depressive disorder and bereavement, which is currently evaluated as 50 percent disabling.

On VA examination in May 2009, which was conducted five months prior to the Veteran's retirement, the examiner concluded that Veteran had PTSD and depression, not otherwise specified, secondary to PTSD.  Although indicating that the symptoms of these mental health disorders caused serious impairment and assigning a Global Assessment of Functioning (GAF) score of 48, the examiner stated that this was assessed because there was marked impairment in occupational efficiency reliability and/or productivity because of the effects of symptoms of PTSD as reported by the Veteran.  Although this assessment is consistent with the 50 percent disability rating he is current evaluated and may be indicative of a higher rating of 70 percent, the examiner did not indicate that the Veteran's symptoms would preclude him from employment.  See  38 C.F.R. § 4.130.  A 100 percent disability rating for total occupational and social impairment under the rating criteria was not exhibited, see  38 C.F.R. § 4.130, which would also demonstrate that the criteria for a TDIU was not shown.

The Veteran underwent re-examination for his PTSD and associated depressive disorder in December 2009, after his retirement.  As a result, the examiner stated the Veteran demonstrated occupational problems that reduced reliability, productivity and efficiency due to low energy/motivation, problems with concentration, irritability/anger, and difficulty adapting to changes in workplace procedures, computer programs, etc. as reported by the Veteran.  The examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms.  Rather the examiner opined that the Veteran's  PTSD signs and symptoms caused occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  He assigned a GAF score of 54 for moderate symptoms or moderate difficulty in social or occupational functioning.  In specifically responding to the Veteran's report that he retired due to interference from these symptoms, the examiner stated there was no evidence he would be unable to work in any capacity, and it was likely that occupational impairment would be far less if working in a more routine less demanding position.  Thus, the examiner concluded that the Veteran remained employable from a mental health perspective.  The Board notes that this VA examination actually shows an improvement from the symptoms shown previously, however, and is most consistent with the rating criteria for either 30 percent or 50 percent disability rating.  See  38 C.F.R. § 4.130.

The Veteran underwent a final VA examination for his mental health problems in June 2015.  The examiner indicated that, in addition to PTSD and depression, the Veteran was suffering from bereavement but the symptoms could not be separated from his service-connected PTSD and depressive disorder.  The examiner opined that the Veteran's PTSD, depression and bereavement symptoms caused only occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication despite the Veteran's report that "he had to retire because 'my PTSD was taking over on me.  The least little thing would set me off.  I had a bad habit of forgetting stuff too, I was a mechanic and had to call back to ask other mechanics to check stuff.  I was afraid I would get somebody hurt or hurt somebody, so I retired.'"  The Board notes that this examination showed even more improvement in the Veteran's PTSD/depression symptoms and is actually most consistent with the criteria for only a 10 percent disability rating under the rating criteria.  See  38 C.F.R. § 4.130.

In addition, VA mental health treatment records do not show that the Veteran's PTSD is of such severity as to preclude employment.  The Veteran's GAF scores seen in these records ranged from 55 to 60.  At his initial mental health evaluation in April 2010, he reported being active in church and serving as a deacon there despite having increasing difficulties with concentration, irritability and low frustration tolerance, which is evidence the Veteran was able to work at a more sedentary position than his normal job as a mechanic.  An October 2014 Mental Health outpatient note shows the Veteran reported his symptoms were well managed on his medication and that he continued to stay busy with church activities and with his grandchildren.  Again, the Board finds these records fail to demonstrate the Veteran is totally unemployable due to his service-connected PTSD/depression.

In addition, the Veteran underwent a mental status examination in December 2009 in relation to his claim for Social Security disability benefits.  It was noted that the Veteran had never received any mental health treatment.  In reviewing his occupational history, he denied having been fired from any job.  Regarding his legal history, he denied any history of arrests or currently pending charges.  Although the Veteran reported that problems with concentration led to his retirement as a mechanic, he scored nine on the digit span subtest of the WAIS-IV, which was within normal limits.  Mental status examination was essentially within normal limits except for mood being mildly dysphoric and recent memory being markedly deficient.  The assessment was PTSD, chronic.  A January 2010 Psychiatric Review Technique report indicates that the Veteran's anxiety related disorders were the predominant disturbance and caused mild difficulties in maintaining social functioning and mild difficulties in maintaining concentration, persistence, or pace.  The medical disposition indicated that these impairments were determined to not be severe.

In contrast, the Veteran has submitted his personal testimony as well as his wife's written and oral testimony and multiple lay statements regarding his ability to continue in his job as a mechanic.  One friend and coworker, W.M., stated that the Veteran has a very short fuse and is very temperamental, and he gets very depressed at times.  He also related that he was getting concerned that one day the Veteran would forget something very important and cause a bad incident.  He stated that these problems had worsened over the five years he had known the Veteran.  See buddy/lay statement received October 22, 2009.

Another statement from friend and coworker, R.E., relates that the Veteran had become more and more distant over time and that his inability to comprehend and follow instructions has made it impossible for him to do the work he is required to do.  R.E. stated that, after working all day, the Veteran will go home and call back to the shop for him to go and check if the Veteran had done or hadn't done something.  See buddy/lay statement received February 22, 2010.

The Veteran's spouse related in her statement that he had always enjoyed his work but over the last several years, he had become more and more uneasy about it.  She said that she noticed he would call back to the shop several nights a week and, when she asked him about it, he replied he forgot something.  He finally told her that he was calling another mechanic and friend of his to have him check to see if he had completed jobs that he had been working on because he was unable to concentrate enough to remember if he had completed what he was doing.  She stated that his being unable to stay focused and concentrate long enough to complete what he was doing became more than he could handle, and he was afraid that something would happen and he would get fired. 

In addition, he submitted a statement from a licensed social worker at VA who was counseling the Veteran at the Vet Center for combat-related PTSD.  He stated that the Veteran's PTSD symptoms have had severe detrimental effects on the Veteran's personal life, family and work.  His retirement was hastened by a gradual loss of ability on the job due to memory loss.

The Board finds that the overall evidence fails to demonstrate the Veteran's PTSD/depression causes him to be unemployable.  The VA examiners who examined the Veteran clearly indicated that his mental health symptoms were not sufficient enough to cause total occupational impairment although they did affect his efficiency and ability to perform occupational tasks.  Moreover, the VA treatment records support the examiners' findings as GAF scores assigned ranged from 55 to 60, which is consistent with those given by the VA examiners and indicative of less than total occupational impairment.  In addition, Vet Center treatment records show the Veteran's PTSD was characterized as moderate in severity.  In addition, the VA treatment records show the Veteran was able to function sufficiently to maintain a position of deacon in his church and for him to remain active and stay busy with church activities.  This indicates the Veteran still has some occupational functioning.  Furthermore, even though the Veteran may not have been able to continue working as a mechanic due to safety concerns caused by his PTSD/depression symptoms, that does not mean he would be unable to function in a less technical or stressful position.  

Finally, the Veteran has been assigned a 50 percent disability rating for his PTSD and depressive disorder.  Such a rating is consistent with the evidence of record and is recognition itself that the impairment caused by the Veteran's PTSD and depressive disorder makes it difficult to obtain or keep employment.  Furthermore, although the Veteran did not achieve post-secondary degrees or training, he was able to learn on the job and he had a long career as an automotive mechanic, a highly skilled and technical field, despite his symptoms.  Thus, the evidence fails to demonstrate the Veteran's PTSD and depressive disorder are productive of symptoms that take this case outside the norm.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding that the Veteran's service-connected PTSD, depressive disorder, and bereavement disorder is of sufficient severity to cause him to be unable to secure or follow any substantially gainful occupation.  

Bilateral Ankle Degenerative Joint Disease 

The Veteran is service-connected for degenerative joint disease of the bilateral ankles, which is currently evaluated as 10 percent disabling for each ankle.  The Veteran testified at the February 2103 Board hearing that his ankles give him a lot of problems in that he has to sit down and they swell up if he is on them very long.  

The Veteran underwent VA examinations for his bilateral ankle degenerative joint disease in May 2009, November 2009, and May 2013.  The May 2009 VA examination report shows the Veteran reported functional limitations on standing over an hour and walking over three miles.  With regard to the effect on the Veteran's usual occupation, the examiner noted there were no significant effects.

On examination in November 2009, the examiner reported walking one mile a day with resting at the 1/2 mile marker due to ankle pain; however, it was noted he was able to stand for three to eight hours with only short rest periods and able to walk more than a 1/4 mile but less than one mile.  The only objective sign elicited on examination was tenderness of the bilateral ankles.  In response for an opinion, the examiner opined that the Veteran is capable of sedentary and light physical employment due to his ankles.

On examination in May 2013, the examiner noted that the Veteran's bilateral ankle degenerative joint disease impacts his employability in that it would preclude physical employment due to pain and limitation of motion; however, this disability would have no impact on sedentary employment.

Social Security Administration records contain a April 2010 report of a Physical Residual Functional Capacity Assessment, which shows that the Veteran was considered able to stand and/or walk for a total of about six hours in an eight hour workday.  He underwent physical examination in July 2010 at which he complained of occasional pain in both ankles and feet.  The examiner's impression was that his complaints of pain where most likely due to osteoarthritis; however, there was no joint swelling on the ankles at that time.  

The Board finds that the evidence fails demonstrate that he is unemployable due to his service-connected bilateral ankle degenerative joint disease.   The Board acknowledges that the Veteran would be precluded from physical employment due to pain and limitation of motion caused by his bilateral ankle degenerative joint disease; however, he would not be precluded sedentary employment, especially since he has significant functioning in standing and walking.  Thus, his degenerative joint disease of the bilateral ankles may cause impairment in occupational functioning but it does not preclude all employment.  

Consequently, the Board concludes that the preponderance of the evidence is against finding that the Veteran's degenerative joint disease of the bilateral ankle  makes him unable to secure or follow any substantially gainful occupation as it does not preclude him from sedentary employment.

Ischemic Heart Disease 

The Veteran's service-connected ischemic heart disease is currently evaluated as 30 percent disabling.

On VA examination in December 2010, the Veteran was able to perform 7 METs, which is the basis for the 30 percent disability rating assigned for the Veteran's ischemic heart disease.  See 38 C.F.R. § 4.104.  In addition, the examiner noted that the Veteran's ischemic heart disease had no impact on his ability to work.  

The same finding was made on re-examination in May 2013.  The examiner specifically stated that the Veteran's coronary artery disease is asymptomatic and does not impact physical employment.  

On private cardiology evaluation in April 2010, the Veteran denied chest pain or discomfort and stated he can conduct his usual activities of daily living without difficulty.  METs on stress testing were 6.5.  The impression was coronary artery disease, with previous four vessel coronary artery bypass graft that remains asymptomatic.  

Social Security Administration records contain the report of an April 2010 Physical Residual Functional Capacity Assessment, which shows a primary diagnosis of coronary artery disease with the coronary artery bypass graft in November 1998.  Exertional limitations noted are as follows:  occasionally lift and/or carry 50 pounds; frequently lift and/or carry 25 pounds; stand and/or walk for a total of about six hours in an eight hour workday; sit (with normal breaks) for a total of about six hours in an eight hour workday; and push and/or pull unlimited other than as shown for lift and/or carry.  On physical examination in July 2010, the Veteran reported that his most recent stress test was normal.  The examiner noted that the Veteran had no chest or anginal symptoms.  

The evidence clearly demonstrates that the Veteran's ischemic heart disease has been asymptomatic long before he sought service connection for this disability.  Thus, as far as symptoms of ischemic heart disease affecting the Veteran's ability to work, the examiners have agreed there would be no impact.  Furthermore, the Board notes that the Veteran does have reduced METs on stress testing that may have an effect on performing physical employment, but would not appear to impact sedentary employment, although the examiners have not actually indicated that such is the case here.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's service-connected ischemic heart disease causes him to be unable to secure or follow any substantially gainful occupation as the evidence fails to demonstrate any effect on the Veteran's ability to work.

Diabetes Mellitus, Type II 

The Veteran is service-connected for diabetes mellitus, type II, which is currently evaluated as 20 percent disabling.

On VA examination in July 2014, the examiner opined that the Veteran's diabetes mellitus, type II, or any complications present do no impact his ability to work.  The Board notes that the Veteran has not actually alleged that his diabetes mellitus, type II, affects his ability to work.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's service-connected diabetes mellitus, type II, causes him to be unable to secure or follow a substantially gainful occupation as the evidence fails to demonstrate any effect on the Veteran's ability to work.

Tinnitus

The Veteran is service-connected for tinnitus, which is evaluated as 10 percent disabling.

The Veteran underwent audiological evaluation at the Hearing Center in July 2009 for VA compensation purposes.  He reported having tinnitus that was bilateral and constant.  He described it as high-pitched and of medium volume.  In response to questioning regarding its severity and impact on his daily life, the Veteran replied, "aggravating." 

In November 2009, the Veteran also underwent an ear disease VA examination.  The examiner opined that the Veteran is capable of sedentary and physical employment due to his tinnitus.

After VA examination in May 2013, the examiner opined that the Veteran's tinnitus should not cause him to be unable to obtain or maintain employment.  The rationale given was that, for most individuals, tinnitus is typically most bothersome during quiet idle times.  Therefore, if one were to stay active busy like continuing to work, it can often serve as a distraction over the tinnitus issue.

The Veteran has not submitted any specific statements with regard to his tinnitus affecting his ability to work.  Social Security Administration records show the Veteran complained of tinnitus at the July 2010 physical examination but he did not specifically indicate how this disability affects his ability to work.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's service-connected tinnitus causes him to be unable to secure or follow a substantially gainful occupation as the evidence fails to demonstrate any effect on the Veteran's ability to work.  

Residuals, Shell Fragment Wounds, Right Shoulder and Axillary Region with Retained Foreign Body

The Veteran's shell fragment wound residuals to the right shoulder and axillary area is currently evaluated as zero percent disabling.  The Veteran contends that he is unable to work at least in part due to his this disability.  At the February 2013 Board hearing, the Veteran testified that his right shoulder gives him problems as it keeps him from lifting things.  He also stated that, at his last job, he had to do a lot of work overhead and he would have to take breaks about every hour to rest his arm.  It appears that this had the potential for causing problems at work; however, the Veteran did not report that it ever had.

The Board notes, however, that the only shell fragment wound residual the Veteran is actually evaluated for are scars on his right anterior chest wall.  The Veteran filed an informal claim in April 2009 that merely stated "shrapnel in right shoulder."  As he was previously service-connected for residuals of the shell fragment wounds to the right shoulder, the RO took this claim as one for an increased disability rating.  A compensable disability rating was denied in a July 2009 rating decision, which the Veteran did not appeal.  His failure to disagree with that decision is a de facto agreement that the only shell fragment wound residuals he has are the scars.  Consequently, the Board finds that it cannot consider any other residuals the Veteran has complained of, such as having difficulty reaching overhead, because it has not been recognized as part of his shell fragment wounds residuals for VA compensation purposes.  

As for the shell fragment wound scars, VA examination in May 2009 failed to demonstrate that the scars were painful or result in limitation of motion or loss of function.  

Social Security Administration records contain the report of an April 2010 Physical Residual Functional Capacity Assessment.  Limitations noted relative to use of the upper extremities are as follows:  occasionally lift and/or carry 50 pounds; frequently lift and/or carry 25 pounds; and push and/or pull unlimited other than as shown for lift and/or carry.  No manipulative limitations were noted.  On physical examination in July 2010, the Veteran did not complain of any problems with his right shoulder and nothing was noted on examination although the Veteran had reported at other times having pain in his shoulder.  See Personal Pain Questionnaire, p. 21 of the Social Security Administration records received in June 2013.

Based upon the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's service-connected shell fragment wounds residuals involving the right shoulder and axillary region with retained foreign body causes the Veteran to be unable to secure or follow a substantially gainful occupation as the evidence fails to demonstrate any effect on the Veteran's ability to work.

Service-Connected Disabilities as an Aggregate

The Board must also consider whether the Veteran's service-connected disabilities in the aggregate (i.e., as a whole) cause him to be unable to secure or follow a substantially gainful occupation.  The Board finds they do not.

As clearly set forth above, the Veteran's service-connected acquired psychiatric disorder (PTSD/depression/bereavement) and degenerative joint disease of the bilateral ankles have the most impact on his employability.  His psychiatric disorder, at most, impairs his occupational functioning by causing occasional decreases is efficiency and impacting his ability to perform occupational tasks.  Generally, however, he was thought to be able to function satisfactorily.  In addition, his degenerative joint disease of the bilateral ankles prevents him from performing physical employment, but not sedentary.  Although the Veteran's ischemic heart disease is rated as 30 percent disabling, he is asymptomatic.  He does have reduced METs, which may have an effect on performing physical employment, but would not appear to impact sedentary employment.  Furthermore, the evidence clearly demonstrates that his diabetes mellitus, type II, tinnitus and shell fragment wound residuals (scars) to the right shoulder do not impact his ability to work.   

At the Board hearing in February 2013, the Veteran's representative raised the point that no VA examiner had provided an opinion as to the aggregate effect the Veteran's service-connected disabilities had on his employability.  Thus, the Board remanded to obtain such an opinion.  In response to the request for such a medical opinion, the May 2013 VA examiner stated the following:

INDIVIDUAL UNEMPLOYABILITY:  Of the veteran's service connected disabilities, only the bilateral arthritis of his ankles impacts employability.  His coronary artery disease is asymptomatic and does not impact physical employment.  However, the arthritis of his ankles precludes PHYSICAL EMPLOYMENT due to the pain and limited range of motion, but has no impact on SEDENTARY EMPLOYMENT.

In a July 2013 addendum in response to a request for clarification, the same examiner stated the following:

INDIVIDUAL UNEMPLOYABILITY:  I have reviewed the C-file as well as the Mental Health and Audiology exams.  As Dr. Green specifically stated in her exam of 5/24/2013, the veteran is employable from a mental health perspective.  Likewise, the audiology report notes that the veteran comprehends at normal conversational intensity with his hearing aids.  HOWEVER, as I specifically stated on my General Medical Examination of 5/23/2013, the only service connected disability that impacts employability is his bilateral arthritis of the ankles.  None of the other disabilities (ischemic heart disease, shell fragment wounds) has any impact on employability.  Because of the limited range of motion and pain in both ankles, I stated in my exam that PHYSICAL EMPLOYMENT IS PRECLUDED, but that there was no impact on SEDENTARY EMPLOYMENT.  One can, therefore, logically conclude that since there is no impact on employability, from either a mental health or audiology perspective, that the only impact is from his bilateral ankle condition PRECLUDING PHYSICAL EMPLOYMENT BUT WITH NO IMPACT ON SEDENTARY EMPLOYMENT.

Consequently, the VA examiner is against finding the Veteran is unemployable due to the aggregate impact of the Veteran's service-connected disabilities as they would only preclude physical employment, not sedentary employment.

The Board acknowledges that the Veteran has been granted Social Security disability benefits mainly due to his psychiatric disorders although other serious impairments considered included obesity (not service-connected), osteoarthritis/degenerative joint disease of the bilateral ankles, and hearing loss (not service-connected).  See February 2011 Administrative Law Judge's decision.  As the Social Security Administration has a different threshold in determining a claimant's employability as well as considering nonservice-connected disabilities that are not considered by VA, that decision is merely additional evidence rather than binding or conclusive as to the Veteran's unemployability for VA purposes.  

The Administrative Law Judge found that the Veteran had severe impairments that caused mild restriction in activities of daily living, marked difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence or pace.  He also found that the record supports that there is a medically documented history of a chronic organic mental disorder as well as a chronic affective disorder that has caused more than a minimal limitation of ability to do basic work activities with symptoms or signs currently attenuated by medication or psychosocial support and a residual disease process that has resulted in such marginal adjustment that even a minimal increase in mental demands or change in the environment would be predicted to cause the Veteran to decompensate.  He also noted that the medical expert, who testified at the Veteran's hearing, testified that the record did not fully support the Veteran's complete inability to function independently outside the area of his home, but that his mental condition definitely manifests a portion of these symptoms as evidenced by his isolation and inappropriate reaction to his surroundings when he is out of his "comfort zone" or "safe space."   

The Administrative Law Judge, however, did not specifically address the question of what residual functional capacity the Veteran has.  The Veteran reported that his illnesses, injuries or conditions affect lifting, squatting, bending, standing, reaching, walking, kneeling, hearing, stair climbing, memory, completing tasks, concentration, following instructions, and getting along with others.  See Function Report - Adult, pp. 59-65 of Social Security Administration records received in June 2013.  He can only lift 15 to 20 pounds.  After standing for an hour or so, he has pain in ankles and back.  Reaching upward causes pain in his shoulder.  He also has pain with kneeling 10 or 15 minutes.  Hearing loss, memory, completing task, concentration, following instructions and getting along with others happens every day all day starting as soon as he gets up until he goes to bed.  He also has nightmares all night.  He related he can walk 1/4 to 1/2 of a mile before needing to stop and rest.  

On a Disability Report, he stated that depression, anger, impatience, lack of energy and heart bypass surgery limit his ability to work because he forgets thins, flies off the handle over almost anything and gets depressed.  However, he indicated that, in a day on his last job, he would walk 4 hours, stand 9 hours, sit 1 hour, climb 3 hours, stoop 4 hours, kneel 2 hours, crouch 3 hours, crawl 2 hours, hand, grab or grasp big objects 10 hours, reach 10 hours and write, type or handle small objects 1 hour.  He related he lifted 50 pounds or more frequently with the heaviest weight lifted being 100 pounds.  See Social Security Administration records received in June 2013, pp. 66-68.

On physical examination in July 2010, the Veteran reported history of PTSD worsening for the past few years causing impatience, anger, insomnia and short-term memory loss; history of coronary artery bypass graft in November 1998 with recent stress tests normal; and tinnitus and hearing loss.  A review of symptoms was positive for complaints of tinnitus at times with occasional impaired hearing; coronary artery disease resulting in coronary artery bypass graft in 1998; occasional pain on both ankles and feet, especially with prolonged standing; and PTSD and periods of mild anxiety and mild depression.  Physical examination was within normal limits except for obesity, rash on middle upper abdomen, 1+ pitting edema in the lower extremities, positive Tinel's sign bilaterally, and 1+ tendon reflexes of the ankles bilaterally.  The examiner's impression was that the Veteran had indications of generalized anxiety disorder, postop coronary artery bypass graft in 1998 without symptoms, and pain in feet and ankles mostly probably related to osteoarthritis.  The examiner completed a Medical Source Statement of Ability to Do Work Related Activities (Physical) indicating that the Veteran can lift and carry up to 50 pounds frequently and up to 100 pounds occasionally; sit for two hours, stand for one hour and walk for one hour at once time and sit for five hours, stand for two hours and walk for one hour in an eight hour workday; can use his hands and feet frequently; and can occasionally climb stairs, climb ladders, balance, crouch and crawl and can frequently stoop and kneel.

An April 2010 Physical Residual Functional Capacity assessment indicates the Veteran was able to occasionally lift and/or carry 50 pounds; frequently lift and/or carry 25 pounds; stand and/or walk for a total of about six hours in an eight hour workday; sit (with normal breaks) for a total of about six hours in an eight hour workday; and push and/or pull unlimited, other than as shown for lift and/or carry.  He was able to frequently climb ramps/stairs, balance, stoop, kneel, crouch, and crawl and occasionally climb ladders/groups/scaffolds.  He had no manipulative, visual or communication limitations.  

A Psychiatric Review Technique conducted in January 2010 indicated that the Veteran's anxiety related disorders were not severe only causing mild difficulties in maintaining social functioning and mild difficulties in maintaining concentration, persistence, or pace.  They did not cause restriction of activities of daily living or episodes of decompensation.  Anxiety was noted to be the predominant disturbance as evidenced by recurrent and intrusive recollections of the traumatic experience which are a source of marked distress.  Mental status examination in December 2009 indicated a mild dysphoric mood with broad effect and marked impairment of recent memory.

The Board finds that the Social Security Administration records do not demonstrate total occupational impairment due solely to the Veteran's service-connected disabilities.  His residual physical functioning was shown to be fairly significant with the ability to lift/carry 50 pounds or more; stand, sit and walk for significant periods (one to five hours in an eight hour workday); use his hands and feet frequently; and that he was not precluded from climbing stairs/ladders, balancing, crouching, crawling, stooping and kneeling.  Also, even though it appears the medical expert testified that the Veteran's mental health problems caused significant impact in functioning, he also testified that the Veteran could function adequately within his "comfort zone" or "safe space."   Furthermore, the Administrative Law Judge's decision is clearly premised on more than just the Veteran's service-connected disabilities.  For example, in his decision, he specifically commented on the Veteran's obesity and the impact obesity would have on a person's functioning; however, the Veteran is not service-connected for obesity.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding that the Veteran's service-connected disabilities aggregately cause him to be unable to secure or follow a substantially gainful occupation.  Rather the evidence establishes that, at most, he is precluded from physical employment by his physical disabilities and he is considered employable from a mental health standpoint.  

III.  Conclusion

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to a TDIU is warranted because the evidence fails to demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to either a single service-connected disability or all his service-connected disabilities as a whole.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Entitlement to a TDIU is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


